Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 11/18/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered.  
In view of amendments, the Examiner withdraws the rejection mailed on 8/23/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claims 36-42, elected claims, are pending and are presented for examination.  Claims 43-46 have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended claim 36  recites (a continuous paragraph) “wherein said center stage comprises a plurality of separately moveable center stage portions and said actuation beams directly connect at least one of said center stage portions to at least one of said intermediate stages and directly connect the at least one of said intermediate stages directly to another intermediate stage with at least one of said actuation beams”. 
It is vague and indefinite limitation.  
It is interpreted “wherein said center stage comprises a plurality of separately moveable center stage portions, [separation comma] and 
said actuation beams directly connect at least one of said center stage portions to at least one of said intermediate stages and directly connect the at least one of said intermediate stages directly to another intermediate stage with at least one of said actuation beams”. 
The second part is appeared to mean “said actuation beams is (1) directly connecting at least one of said center stage portions to at least one of said intermediate stages and (2) [the actuation beams also] directly connect the at least one of said intermediate stages directly to another intermediate stage with at least one of said actuation beams”. 
However, there is no exact expression in specification, and applicant’s disclosure describes that each of actuation beams (162, 165, and 167) is separated and respectively connecting different parts.  That is, at least one of said center stage portions is directly connected to at least one of said intermediate stages by at least one of actuation beams, and the at least one of said intermediate stages is directly connected to another intermediate stage by another one of said actuation beams”.  
Furthermore, each of center stage portion of said center stage portions is connected to respective actuation beams. 
MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond.   It is recommended to define accordingly, as mentioned in the interview by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36-37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 20090284816 A1) in view of Hill (US 6137206 A).  
As for claim 36, Davis discloses an actuator device being planar in form and capable of actuating an optoelectronic device along directions other than along a plane of said actuator device (preamble, intended use), 
said actuator device comprising:
a moveable center stage (at 116, Fig. 3), intermediate stages (212, 310) laterally surrounding said center stage and actuation beams (210, 220) connecting said center stage to at least one of said intermediate stages, 
said actuation beams being deformable (“flexures”, “torsional deformation”) and adapted to actuate said center stage, 
said center stage (at 116) adapted to be attached to said optoelectronic device or a further actuator disposed thereover (“scanning mirror”), 
wherein said center stage comprises a plurality of separately moveable center stage portions [, separation comma for interpretation/examination] and 
said actuation beams (by beam 210) directly connect at least one of said center stage portions (at 116) to at least one of said intermediate stages (212) and directly connect the at least one of said intermediate stages (212) directly to another intermediate stage (310) with at least one of said actuation beams (by beam 220).  
Davis failed to teach said center stage comprises a plurality of separately moveable center stage portions.  
	Hill teaches (Fig. 2s) center stage comprises a plurality of separately moveable center stage portions (102, 103).  Hill teaches a modification from Fig. 1a of single center stage into a plurality of separately moveable center stage portions separated by an air gap 106 (Fig. 2a).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify from single center stage into a plurality of separately moveable center stage portions separated by an air gap, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichmena, 168 USPQ 177, 179.  As a result, different assignment apply to center stage portions.  

As for claim 37, Davis as modified discloses the actuator device as in claim 36, further comprising further actuator beams (312, Fig. 3) coupling said intermediate stages to a platform (218, Fig. 3) surrounding said intermediate stages, wherein said intermediate stages comprise a plurality of concentric intermediate stages (212, 310).
As for claim 41, Davis as modified discloses the actuator device as in claim 36, wherein, said actuation beams being deformable (by flexures beams) and adapted to provide out of plane movement (by oscillation) to said center stage portions. 

Claims 38-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Hill, and in further view of Tanimura et al (US 20080198249 A1, IDS).  
As for claim 38, Davis as modified teaches the actuator device as in claim 36, wherein said directions include a direction orthogonal to said plane, but failed to teach said actuation beams are formed of piezoelectric material.  
Tanimura discloses the actuator device wherein actuation beams are formed of piezoelectric material [0098-0100] and directions include a direction orthogonal to said plane (z-axis, see Fig. 5B). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings for miniaturization [0099].  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 As for claim 39, Davis in view of Hill and Tanimura discloses the actuator device as in claim 38, wherein Tanimura discloses said actuation beams are formed of a composite material (e.g., SMA) including a plurality of material layers used in combination to produce a piezoelectric effect [0098-0100].  
As for claim 40, Davis in view of Hill and Tanimura discloses the actuator device as in claim 38, wherein Davis teaches said actuation beams further conductively couple said center stage to one or more of said intermediate stages (for comb 214, 216) and further comprising flexure beams (312) coupling an outer frame (218) to at least one of said intermediate stages, said flexure beams serving as at least one of a motion control member and a conductive coupling member (flexures function). 
As for claim 42, Davis as modified discloses the actuator device as in claim 36, wherein, each of said center stage portions is coupled to a platform (218, Fig. 3) of said in-plane MEMS actuator, said optoelectronic device (see claim 36) disposed on said platform (via at 116), but failed to teach said actuation beams are formed of piezoelectric material.  Tanimura discloses the actuator device wherein actuation beams are formed of piezoelectric material [0098-0100] and directions include a direction orthogonal to said plane (z-axis, see Fig. 5B). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings for miniaturization [0099].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K. KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on M-F 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571- 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834